In four proceedings to terminate parental rights pursuant to Social Services Law § 384-b, the father appeals, as limited by his brief, from so much of four orders of disposition of the Family Court, Kings County (Ambrosio, J.), all dated January 16, 1996 (one in each proceeding), as, upon fact-finding orders of the same date, made after a hearing, found that the father had abandoned the children, and terminated his parental rights. The appeals bring up for review the fact-finding orders dated January 16, 1996.
Ordered that the orders of disposition are affirmed, without costs or disbursements.
Contrary to the father’s contention, the evidence adduced at the fact-finding hearing established, by clear and convincing evidence, that he abandoned his four children for the period of six months immediately prior to the filing of the petitions (see, Social Services Law § 384-b [4] [b]; Matter of Orange County Dept, of Social Servs. [Christine S], 203 AD2d 367).
*484We have examined the appellant’s remaining contentions and find them to be without merit.
Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.